Citation Nr: 1455459	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim file was subsequently transferred to the RO in Reno, Nevada.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file.  

In August 2011 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The August 2011 Board remand addressed the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, directing that further medical evidence be obtained, a VA examination be conducted, and the Veteran provided a Statement of the Case.  Prior to the RO's implementation of the remand directives, the Veteran withdrew his appeal of the issue.  As the Veteran withdrew his claim prior to perfecting his appeal, the matter is not before the Board.  

In April 2014, the RO issued a rating decision granting service connection for right leg radiculopathy, which had previously been on appeal after being denied by the RO's October 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDING OF FACT

The Veteran's service-connected disabilities, collectively rated at 90 percent, one of which is rated over 40 percent, do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his May 2011 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Written statements from the Veteran are also of record.  

VA examinations were conducted in June 2007, August 2010 and April 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports are adequate as they are predicated on examinations of the Veteran and fully address the rating criteria and other manifestations relevant to evaluating his service-connected disabilities and/or whether he is unemployable due solely to those service-connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran contends that he is entitled to TDIU benefits.  

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran's July 2007 VA Form 21-8940 shows that he last worked with an emergency management strategic health care group in October 2006.  Before that, he worked 13 years as a management analyst.  The form further shows that he completed 4 years of college.  

Throughout his appeal, the Veteran's service-connected post-operative laminectomy of the lumbar spine with excision of L4-5, was rated at 60 percent; right knee replacement was rated at 30 percent; posttraumatic stress disorder (PTSD) was rated at 30 percent; bilateral tinnitus was rated at 10 percent; status post right tibial fibrodyspalsia was rated at 0 percent; right ear hearing loss was rated at 0 percent; and post-operative ripstein procedure for lax anal sphincter was rated at 0 percent. Left knee degenerative joint disease (DJD) has been rated at 10 percent since May 2007; and assigned a temporary 100 percent rating from February 2014 which will be reduced to 30 percent in April 2015.  His combined rating, excluding the temporary 100 percent rating for the left knee has been  90 percent throughout the period of appeal.  

During the pendency of the appeal temporary total disability ratings were awarded from September 17, 2009 to October 31, 2010, and from February 6, 2014 to March 31, 2015, due to right and left total knee arthropasties respectively.  

In any event, the Veteran meets the threshold schedular requirements for an award of TDIU during the pendency of his claim.  

An August 2006 VA ophthalmology note reflects that the physician recommended the Veteran not drive in low light conditions due to his bilateral macular dystrophy, angioid streaks, and amblyopia in the right eye.  The examiner opined that he would be able to work in well-lighted conditions.  The Veteran stated that his job required that he be able to drive in low light conditions.  

During a June 2007 VA psychological examination, the Veteran reported that he was forced to retire from his job as a disaster coordinator due to visual macular dystrophy with scotia and that he was no longer able to work in his normal occupational environment because of his visual handicap.  The examiner diagnosed PTSD and assigned a GAF score of 80, indicative of transient symptoms or causing no more than slight impairment in social or occupational functioning.  

A June 2007 VA general medical examiner opined that the Veteran's service-connected low back disability would have a moderate to severe effect on physical employment, his service-connected right knee would have a moderate effect on physical employment and his service-connected left knee disability would have a mild effect on physical employment.  The examiner further opined that all three disabilities would have no more than a mild effect on sedentary employment and that the Veteran could, therefore, still engage in sedentary employment.  

In an October 2007 response to a VA request, the Veteran's last employer indicated that he had voluntarily retired in January 2007.  

The Veteran, in his notice of disagreement, received in October 2008, indicated that he opted for voluntary retirement due to his worsening visual deterioration because, had he taken a medical disability retirement he would not have been able to obtain another job.  He stated that he was unable to obtain physical employment as a result of his service-connected disabilities and unable to obtain sedentary employment because of his nonservice-connected disability.  

An August 2010 VA neurological examiner, in evaluating the Veteran's low back, right and left leg disabilities, noted that he had retired due to macular degeneration of the eyes.  The examiner further opined that the neurological low back, right leg and left leg symptoms did not have an effect on the Veteran's usual occupation and would not result in any work problems.  

During his May 2011 hearing, the Veteran testified that his service-connected disabilities made it difficult for him to sit or stand for longer periods of time.  He testified that he could not sit more than 10 minutes before he needed to stand up and that he could not stand for more than 15 to 20 minutes without experiencing pain and the sensation that his knee was swelling.  

The April 2014 VA neurological examiner opined that the Veteran's peripheral neuropathy did not impact on his ability to work.  

VA treatment records show no significant complaints associated with his service-connected disabilities during the pendency of the claim, other than his right and left knee disabilities that required surgeries in September 2009 and February 2014. 

The most probative evidence of record clearly demonstrates that the Veteran's service-connected disabilities, while contributing to his unemployability in physical employment, did not preclude sedentary employment at any time during the pendency of the appeal.  

Although the Veteran later testified that he was unable to sit or stand for any extended periods of time due to his service-connected disabilities, in his earlier notice of disagreement, he acknowledged that it was his nonservice-connected visual disability that precluded sedentary employment.  

While the Veteran is competent to report on his personal knowledge of his symptoms, he is not competent to provide a probative opinion on their severity in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in orthopedics, neurology and psychology and psychiatry, which he simply does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the June 2007, August 2010 and April 2014 VA examiners took into consideration the Veteran's subjective complaints and the results of the objective examinations in determining the overall severity attributed to his service-connected disabilities.  The Board finds the VA examiners opinions regarding the degree of occupational impairment regarding the Veteran's service-connected disabilities to be far more probative than the Veteran's opinion.  

It is clear that the Veteran's nonservice-connected bilateral macular degeneration caused his retirement in 2007.  The Veteran has acknowledged this in his written contentions and during examinations.  However, the claim for TDIU is solely dependent on the impact of his service-connected disabilities on his ability to obtain and retain employment, and there is no competent evidence that they preclude sedentary employment.  

The preponderance of the evidence is against a TDIU; there is no doubt to be resolved; and entitlement to a TDIU is not warranted. 


ORDER

Entitlement to TDIU is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


